Order entered January 17, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01477-CV

                               IN RE STAFF CARE, INC., Relator

                   Original Proceeding from the 44th Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 11-03615

                                              ORDER
        By letter dated November 27, 2013, counsel for relator Staff Care, Inc. notified this Court

that it had received notice from the trial court setting the case for trial on February 10, 2014.

Because this original proceeding remains pending in this Court, we STAY the February 10, 2014

trial setting. This stay shall remain in effect until further order of this Court.


                                                         /s/    ELIZABETH LANG-MIERS
                                                                JUSTICE